            Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 1 of 20



     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1     A Limited Liability Partnership
       Including Professional Corporations
 2 JAY T. RAMSEY, Cal. Bar No. 273160
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone: 310.228.3700
 4 Facsimile: 310.228.3701
   jramsey@sheppardmullin.com
 5
   KLEIN MOYNIHAN TURCO LLP
 6 BRIAN P. ASTRUP (admitted pro hac vice)
   450 Seventh Avenue, 40th Floor
 7 New York, New York 10123
   Telephone: 212-246-0900
 8 Facsimile: 212-216-9559
   bastrup@kleinmoynihan.com
 9
     Attorneys for Defendants
10 FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,
11 INC., and LEAD SCIENCE, LLC
12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                        OAKLAND DIVISION
15 DANIEL BERMAN,                                       Case No.: 4:18-CV-01060-DMR
16                  Plaintiff,
                                                        DECLARATION OF DANIEL J. BARSKY,
17          v.                                          ESQ. IN SUPPORT OF DEFENDANTS’
18 FREEDOM FINANCIAL NETWORK, LLC,                      OPPOSITION TO PLAINTIFF’S
                                                        MOTION FOR CERTIFICATION
19 FREEDOM DEBT RELIEF, LLC, FLUENT,
     INC. and LEAD SCIENCE, LLC,
20
                    Defendants.
21
22 I, DANIEL J. BARSKY, hereby declare:
23          1.      I am over the age of eighteen and have personal knowledge of all facts set forth in

24 this Declaration. If called as a witness, I could testify competently to such facts under oath.
25          2.      I make this Declaration based on my own personal knowledge obtained through the

26 course of my employment as the General Counsel, Chief Compliance Officer, and Secretary for
27 Defendant Fluent, Inc. and its wholly-owned subsidiaries since 2013 (collectively “Fluent”). I also
28
                                   DECLARATION OF DANIEL J. BARSKY, ESQ.
            Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 2 of 20




 1 make this Declaration based on my review of records made, kept and maintained in the course of
 2 Fluent’s business, and for which it is the regular practice of Fluent to make and maintain such
 3 records. Fluent is a public company and its shares are listed on The NASDAQ (Nasdaq: FLNT).
 4          3.      I have reviewed the First and Second Amended Complaints filed by Daniel Berman

 5 (“Plaintiff”) in the above-captioned matter as well as Plaintiff’s Motion for Class Certification,
 6 and I am familiar with the allegations and claims asserted by Plaintiff. I make this Declaration in
 7 support of the Defendants’ Opposition to Plaintiff’s Motion for Class Certification.
 8          4.      I lead a seven-member customer service and compliance team and have a lawyer

 9 and third-year law student in my legal department.
10                      BACKGROUND; RELATIONSHIP OF THE PARTIES

11          5.      Fluent is a digital marketing company that owns and operates consumer-facing

12 websites (“Websites”) that offer users the opportunity to, for example, earn rewards, enter
13 sweepstakes, receive lists of jobs and get product samples. The Websites collect first-party data
14 from users that Fluent then uses to assist advertisers in targeting and engaging their potential
15 customers by serving ads and generating leads for advertisers. Fluent provides scalable, data-
16 driven performance marketing and customer acquisition services. Typically, Fluent is paid on a
17 per lead basis or a performance basis – that is when the consumer takes a particular action such as
18 making a purchase, installing an app or applying for a job.
19          6.      Fluent uses third-party publishers and affiliates to drive traffic to Fluent’s owned

20 and operated Websites. Third-party publishers and affiliates used by Fluent are paid based on: (1)
21 a user landing on a Fluent website; (2) when a user lands on a Fluent website and submits an email
22 address; or (3) starting in March 2018, based on a user completing the survey questions and
23 clicking the “Continue” button. The payment method that started in March 2018 is used on a very
24 isolated basis and accounts for less than one percent (1%) of Fluent’s cost of media paid to third-
25 party publishers/affiliates. Third-party publishers and/or affiliates are not paid based on a user: (i)
26 consenting to be contacted by telemarketing or text message/SMS; or (ii) signing up for any offer
27 advertised on a Fluent website. Furthermore, Fluent’s media team analyzes publisher quality based
28
                                  DECLARATION OF DANIEL J. BARSKY, ESQ.
            Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 3 of 20




 1 on conversion events that occur on Fluent’s advertiser’s websites. If there are no conversions or
 2 the conversion rate is low, the publisher will be shut down for underperformance.
 3          7.      Defendant Freedom Financial Network, LLC, with its subsidiary Defendant

 4 Freedom Debt Relief, LLC (collectively, “Freedom”), is a large debt relief company. Freedom
 5 engaged Fluent in 2017 to create a marketing campaign to generate leads (i.e., target potential
 6 customers) who had a certain amount of debt.
 7          8.      Lead Science, LLC (“Drips”) is a company that provides a platform for

 8 implementing marketing campaigns by using telephone numbers to send text or SMS messages.
 9 Fluent employed Drips for Fluent’s marketing campaign for Freedom.
10          9.      I understand that this case arises out of a telephone call and texts placed and sent to

11 Plaintiff on his cellular telephone number. The contact with Plaintiff was not made at random, but
12 instead was made only after someone registered Plaintiff’s telephone number on a Fluent Website.
13 As set forth more fully below, part of the registration of Plaintiff’s telephone number included an
14 agreement to the Website Terms and Conditions (which requires mandatory arbitration and a class
15 action waiver), and the provision of express written consent, compliant with the TCPA, to call
16 and/or text the number.
                  FLUENT’S PROTOCOLS AND PROCEDURES SELECT USERS
17                   WHO WERE PART OF THE FREEDOM CAMPAIGN
18          10.     I am personally familiar with Fluent’s proprietary ad serving and lead generation
19 system (“System”), which Fluent’s IT team designed and developed. Fluent has filed an
20 application with the U.S. Patent and Trademark office to patent the System.
21          11.     The System stores user information in a database (“Database”), with which I am
22 also personally familiar. Fluent maintains its System and Database in the ordinary course of its
23 business operations as part of its business records, and it is the regular practice of Fluent to make
24 and maintain its System and Database. The Database is maintained on redundant servers located
25 in Ashburn, Virginia under a Hosting Services Agreement with Rackspace US, Inc.
26
27
28
                                 DECLARATION OF DANIEL J. BARSKY, ESQ.
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 4 of 20
           Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 5 of 20




 1 representative sample of a Dispute Resolution Provision, the material terms of which have not
 2 changed since the beginning of the Freedom campaign, except for the fourth sentence of the second
 3 paragraph, which now reads: “If you proceed to arbitration, you will pay all AAA filing fees and
 4 we will pay for all administration and arbitrator fees unless the arbitrator determines that your
 5 claim is frivolous or brought for an improper purpose (as measured by the standards set forth in
 6 Federal Rule of Civil Procedure 11(b)).”:
 7                 Arbitration/Dispute Resolution:
           If you have a dispute concerning any aspect of these Terms & Conditions, the
 8         RZU Website, your participation in a Promotion, or entitlement to an Incentive,
 9         you should first contact customer support on the RZU Website or by completing a
           customer support ticket. We will attempt to resolve the matter to your satisfaction
10         within thirty (30) days of our receipt of a customer support ticket. We may choose
           to provide you with a final written settlement offer during this process. If we
11         provide you with a final written settlement offer and you don’t accept it, or we
           can’t otherwise satisfactorily resolve your dispute or you chose to skip this step,
12         you can submit your dispute for resolution by arbitration before the American
13         Arbitration Association (“AAA”) in the county where you live by filing a separate
           Demand for Arbitration online by following the instructions at
14         https://apps.adr.org/webfile/. You will need our mailing address to file online. To
           obtain our mailing address, contact us by clicking here.
15
16         If we have a dispute, we will submit our dispute for resolution by arbitration
17         before the AAA in New York, NY. If either party files for arbitration, it will be
           conducted in accordance with the then current AAA Commercial Arbitration
18         Rules. The arbitrator will have exclusive authority to resolve any dispute
           including any claim that all or any part of the Terms & Conditions, including this
19         provision, are unenforceable. If you proceed to arbitration, we will pay all AAA
           filing fees, administration and arbitrator fees unless the arbitrator determines that
20         your claim is frivolous or brought for an improper purpose (as measured by the
21         standards set forth in Federal Rule of Civil Procedure 11(b)). For claims brought
           by you of Ten Thousand Dollars ($10,000.00) or less, you can choose whether the
22         arbitration proceeds in person, by telephone or based only on submissions. The
           arbitrator may award any form of individual or equitable relief, including
23         injunctive relief. Any award will be final and conclusive to the parties and may be
           entered in any court of competent jurisdiction. If you initiate arbitration and the
24         arbitrator awards you relief that is greater than our final written settlement offer
25         made before an arbitrator was selected, then we will pay you a minimum recovery
           of Five Hundred Dollars ($500.00), plus we will reimburse any reasonable
26         expenses incurred by your attorney, if any, including fees reasonably accrued for
           investigating, preparing and pursuing the claim in arbitration. Although under
27
28
                                DECLARATION OF DANIEL J. BARSKY, ESQ.
           Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 6 of 20




            some laws we may have a right to an award of attorneys’ fees and expenses if we
 1          prevail in arbitration, we agree that we will not seek such an award from you. You
 2          and your attorneys are not required to keep the results of the arbitration
            confidential. This provision shall not be construed to preclude any party from
 3          seeking injunctive relief to protect its rights pending an outcome in arbitration.

 4
            You agree to the entry of injunctive relief to stop such a lawsuit or to remove you
 5          as a participant in such a suit. The Terms & Conditions do not constitute a waiver
 6          of any of your rights and remedies to pursue a claim individually and not as a
            class action in binding arbitration as provided above. This provision preventing
 7          you from bringing, joining or participating in class action lawsuits is an
            independent agreement. You may opt-out of these Dispute Resolution Provisions
 8          by providing written notice of your decision within thirty (30) days of the date
            that you first register on the RZU Website.
 9
10
            YOU ACKNOWLEDGE AND AGREE THAT, VIA YOUR ACCEPTANCE
11          OF THESE DISPUTE RESOLUTION PROVISIONS, YOU WAIVE ANY
            RIGHT TO A JURY TRIAL, AS WELL AS YOUR RIGHT TO BRING,
12          JOIN OR PARTICIPATE AS A PLAINTIFF OR A CLASS MEMBER IN A
            CLASS ACTION SUIT OR MULTI-PARTY ARBITRATION BROUGHT
13          AGAINST US, ANY PERSON RELATED TO US OR A SERVICE
            PROVIDER USED BY US TO PROVIDE THE SERVICE.
14
             (bold and capitals in original).
15
            17.     After users register and click the button, in most cases they are displayed a series
16
     of survey questions such as: “Do you own a home?”; “Are you interested in saving money on your
17
     cellphone plan?”; etc. Which survey questions are displayed depends on several factors, including
18
     what answers the consumer provides to the initial survey questions and what advertising
19
     campaigns Fluent’s customers are currently running. A consumer may be presented with 15 or
20
     more survey questions.
21
            18.     After the survey questions, users will typically be displayed a page which will seek
22
     their “prior express written consent” within the meaning of 47 CFR Sec. 64.1200(f)(8), to receive
23
     texts and telemarketing calls to the telephone numbers provided from Fluent’s Marketing Partners
24
     (“TCPA Consent”). The user must check an unchecked check box and then click a continue button,
25
     which I understand constitutes an electronic signature under The Electronic Signatures in Global
26
27
28
                                  DECLARATION OF DANIEL J. BARSKY, ESQ.
           Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 7 of 20




 1 and National Commerce Act (the “E-Sign Act”). If the user checks the box and clicks continue,
 2 the System will record the date/timestamp of the TCPA Consent.
 3          19.    After the user consents to be contacted, the leads may be sold by Fluent to its

 4 Marketing Partners depending on how the user answers the dynamically populated survey
 5 questions. While Fluent lists hundreds of advertiser clients in the Marketing Partners hyperlink,
 6 on average, Fluent only sells a user’s contact information to between one and five advertiser
 7 clients, which again, depends on how users answer the survey questions and the particular
 8 marketing campaigns existing at a given time between Fluent and its clients.
 9          20.    If the user does not check the box and therefore does not consent but clicks the

10 continue/submit button, the user will progress to the next pages of the Website. In that event, the
11 user’s telephone number will not be provided to any of Fluent’s telemarketing clients nor will the
12 user receive any SMS messages from any of Fluent’s SMS service providers. It is my
13 understanding that roughly 30 percent of users who click the “Continue” button progress through
14 without checking the TCPA consent checkbox.
15 Robert Albertson was a user whose lead information was provided to Drips for the Freedom
16 campaign. I have been advised by Freedom, through counsel, that Mr. Albertson became a
17 Freedom client as a result of the Freedom campaign. I directed and supervised a query that was
18 run on the System and Database for the following information, which is a representative sample
19 of a TCPA consent page for Mr. Albertson:
20
21
22
23
24
25
26
27          21.

28
                                DECLARATION OF DANIEL J. BARSKY, ESQ.
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 8 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 9 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 10 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 11 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 12 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 13 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 14 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 15 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 16 of 20
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 17 of 20
           Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 18 of 20




 1                                  THE FREEDOM CAMPAIGN

 2          32.    The Freedom test campaign began in or about May 2017. The campaign was

 3 comprised of, inter alia, the sending of texts or SMS messages or making outbound calls to
 4 persons who had registered on Fluent websites, provided a cellular telephone number, agreed to
 5 the website terms of service (which requires mandatory arbitration and a class action waiver), and
 6 the provided express written consent to call and/or text the number that had been provided by
 7 Freedom. As set forth above, Freedom was a “Marketing Partner” which was expressly disclosed
 8 to the user via a hyperlinked list on the TCPA consent page.
 9          33.    Over the course of the Freedom Campaign, Fluent posted approximately 887,682

10 leads to the Drips platform, for use in accordance with the Terms and Conditions of the agreement
11 between Fluent and Freedom.
12          34.    Of those 887,682 leads, each of the users agreed to the website Terms and

13 Conditions (which requires mandatory arbitration and a class action waiver), and provided express
14 written consent, compliant with the TCPA, to call and/or text the number.
15          35.    Based on a review of the Database and other records maintained by Fluent in the

16 ordinary course of its business, none of the 887,682 users opted-out of the Dispute Resolution
17 Provisions and none revoked their TCPA Consent to Fluent prior to the leads being posted to
18 Drips or, to the best of my knowledge, prior to being contacted.
19          36.    The Freedom campaign has concluded. Fluent has ceased posting or otherwise

20 providing any leads to Freedom.
21                  ADDITIONAL FACTS RELEVANT TO THIS LITIGATION

22          37.    I previously submitted a declaration, along with an affidavit from Mitenkumar

23 Bhadania of Fluent, in this lawsuit in support of Fluent’s motion to compel arbitration. (see ECF
24 Docket Nos. 16-1 and 16-2, respectively.) I expressly refer to and incorporate that declaration and
25 affidavit, respectively, which detail particular information maintained on the Database and other
26 records concerning Plaintiff.
27
28
                                DECLARATION OF DANIEL J. BARSKY, ESQ.
           Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 19 of 20




 1          38.     The December 24, 2017 registration of Plaintiff’s telephone number with a Fluent

 2 Website (see Bhadania Aff.) resulted in its provision and use as part of the Freedom campaign,
 3 and led to the text and the call received by Plaintiff on February 14, 2018 (that was separately
 4 detailed in the First Amended Complaint). Likewise, the additional texts that Plaintiff alleges to
 5 have received, that are the subject of the Second Amended Complaint, were also the result of that
 6 same 12-24-17 registration of Plaintiff’s telephone number with a Fluent Website.
 7          39.     Once I learned that Plaintiff had filed a complaint against Freedom, Plaintiff’s

 8 phone number was never contacted again by Fluent on behalf of Freedom or any other advertiser.
 9          40.     As set forth above (and in the earlier declarations), Fluent does not scrape user

10 information or phone numbers from the Internet or otherwise fabricate leads. The only data it
11 compiles and provides to clients is the data inputted by users or collected from users via their
12 devices.
13          41.     For a user profile to be created and a telephone number supplied to Fluent, such

14 information must be inputted by a human being who has manually entered the information via a
15 website field. A profile containing inaccurate information associated with a valid telephone
16 number entered would have to be effectuated by the user (whether intentionally or in error).
17          42.     Fluent does not have the capacity to determine whether each user has entered a

18 name which matches the subscriber name for a telephone number which has been entered. That is
19 because there is no public database of cell phone subscribers and there is no reverse-cellular
20 telephone number lookup provider that can reliably provide cellphone subscriber information.
21          43.     In this suit, a third-party complaint was filed by Freedom. I understand that the

22 third-party complaint asserts that Plaintiff was contacted because either Plaintiff, someone on his
23 behalf, or some third-party registered on Fluent’s website and provided prior express written
24 consent to be contacted. This yet-to-be identified person made false representations to Fluent and
25 is legally responsible for all attorney’s fees and costs incurred in defending this lawsuit, as well as
26 any sums that Fluent could conceivably be ordered to pay Plaintiff. Fluent intends to pursue its
27 own third-party claims against this person. In addition, for any other “mismatched” registration of
28
                                  DECLARATION OF DANIEL J. BARSKY, ESQ.
Case 4:18-cv-01060-YGR Document 152-1 Filed 03/01/19 Page 20 of 20
